*670Judgment modified, on the law and facts, by changing the direction that Young & Halstead Company be paid $80.83 to a direction that said Young & Halstead Company be paid $687.91; and by changing the direction that Allen Brothers Construction Company be paid $4,096.82 to a direction that said Allen Brothers Construction Company be paid $3,489.74; and the judgment as so modified is affirmed, with costs to appellant against the plaintiff. The court modifies the fifteenth finding of fact, contained in the referee’s report and decision, so that it shall find that the materials furnished by the Young & Halstead Company were sold and furnished to Allen Brothers Construction Company for use on the work specified in the contract between the State of New York and Cross & Roberts, Inc.; and the twenty-first finding, being one of those under the heading “ Conclusions of Law,” is modified by changing the amounts stated to be due and owing to the plaintiff and to the appellant so as to comply with the modifications by this decision directed in the judgment, Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.